Citation Nr: 1608520	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-00 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to an initial disability rating since January 22, 2008, in excess of 20 percent for diabetes mellitus type II (diabetes).

3.  Entitlement to an initial disability rating since January 22, 2008, in excess of 40 percent for right upper extremity peripheral neuropathy (dominant).  

4.  Entitlement to an initial disability rating since January 22, 2008, in excess of 30 percent for left upper extremity peripheral neuropathy (non-dominant).  

5.  Entitlement to an initial disability rating since January 22, 2008, in excess of 20 percent right lower extremity peripheral neuropathy associated with diabetes.  

6.  Entitlement to an initial disability rating since January 22, 2008, in excess of 20 percent for left lower extremity peripheral neuropathy associated with diabetes.    

7.  Entitlement to an effective date prior to January 22, 2009, for the award of service connection for diabetes.

8.  Entitlement to an effective date prior to January 5, 2010, for the award of service connection for right upper extremity peripheral neuropathy (dominant).

9.  Entitlement to an effective date prior to January 5, 2010, for the award of service connection for left upper extremity peripheral neuropathy (non-dominant).

10.  Entitlement to an effective date prior to January 22, 2009, for the award of service connection for right lower extremity peripheral neuropathy associated with diabetes.  

11.  Entitlement to an effective date prior to January 22, 2009, for the award of service connection for left lower extremity peripheral neuropathy associated with diabetes.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to October 7, 2015.
 
 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service from July 1968 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 and March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in January 2016.  A transcript of the hearing has been associated with the claims file.  

During the course of the appeal, in a November 2010 rating decision, the RO increased the evaluation for each service-connected right and left lower extremity peripheral neuropathy disability to 20 percent, effective on January 22, 2009.  These ratings do not represent the maximum disability rating assignable for these disabilities, and the Veteran has not indicated that the current ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

A November 2015 rating decision granted a TDIU from October 7, 2015.  The issue of entitlement to a TDIU prior to that date is on appeal as the issue was raised as a component of the initial rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher rating for diabetes and peripheral neuropathy of the upper and lower extremities, plus a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is diagnosed with nonarteritic ischemic optic neuropathy of the right eye, and the evidence of record makes it at least equally likely that the condition is secondary to the service-connected diabetes.  

2.  The Veteran filed an original claim of service connection for diabetes on January 22, 2009; the credible and competent evidence establishes a diagnosis of diabetes with associated peripheral neuropathy of the upper and lower extremities by 2000; and the Veteran served in the Republic of Vietnam during the Vietnam era.  


CONCLUSIONS OF LAW

1.  A right eye condition, currently manifested by nonarteritic ischemic optic neuropathy of the right eye, is secondary to the service-connected diabetes.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for assignment of an earlier effective date of January 22, 2008, for the award of service connection for diabetes, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.156, 3.307, 3.309, 3.400, 3.816 (2015).

3.  The criteria for assignment of an earlier effective date of January 22, 2008, for the award of service connection for right upper extremity peripheral neuropathy (dominant), are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.156, 3.310, 3.400 (2015).

4.  The criteria for assignment of an earlier effective date of January 22, 2008, for the award of service connection for left upper extremity peripheral neuropathy (non-dominant), are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.156, 3.310, 3.400 (2015).

5.  The criteria for assignment of an earlier effective date of January 22, 2008, for the award of service connection for right lower extremity peripheral neuropathy associated with diabetes, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.156, 3.310, 3.400 (2015).

6.  The criteria for assignment of an earlier effective date of January 22, 2008, for the award of service connection for left lower extremity peripheral neuropathy associated with diabetes, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.156, 3.310, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran is seeking service connection for a right eye condition, which he maintains is secondary to his service-connected diabetes.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.  (in effect since October 2006).

B.  Discussion

In this case, service connection is warranted for a right eye condition.  

First, the Veteran is diagnosed with nonarteritic ischemic optic neuropathy (NAION), as confirmed most recently by a VA examiner in a November 2015 addendum.  Second, the Veteran is currently service-connected for diabetes.  Finally, with regard to the nexus element, the evidence is entirely favorable.  

Specifically, a private ophthalmologist concluded in December 2013 that:

the [Veteran's] diabetes is a definite factor in the development of his non-arteritic anterior ischemic optic neuropathy (NA-AION).  This risk factor is significant regardless if it is just recently discovered or not.  Although the note indicates that vitreous separation could have also played a role, the fact that he has diabetes (even if newly discovered at the time of his vision loss or just a few years prior), it is a factor in the NA-AION.

A VA examiner, in the October 2015, gave an unfavorable opinion.  However, in a November 2015 addendum, this same VA examiner reviewed the December 2013 private opinion.  The VA examiner explained that the private opinion was given by a neuro-ophthalmologist on the faculty of the University of Colorado medical center and has much experience with NAION.  The VA examiner, therefore, wanted to "defer to her opinion and change my opinion to state that it is, as likely as not, that the [Veteran's] NAION was caused by or aggravated by his service connected diabetes." 

Accordingly, all material elements of the secondary theory of entitlement are in equipoise.  See 38 C.F.R. § 3.310(b).  Therefore, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  

II.  Effective Dates

The Veteran maintains that the effective date for the award of service connection for diabetes and its complications should be from January 22, 2008.  

A.  Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later, except in limited situations provided in § 20.1304(b)(1) of this chapter.  See 38 C.F.R. § 3.400(r). 

(1) Date Entitlement Arose

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

In addition, service connection may be established on a presumptive basis for a disease resulting from exposure to an herbicide agent such as Agent Orange.  38 C.F.R. § 3.307(a)(6), 3.309(e). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); 

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead of assigning an effective date mechanically on the date of a Veteran was diagnosed, "all of the facts should be examined to determine the date that [the Veteran's disease] first manifested."  See id. at 58.  

The Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36   (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014). 

If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of section 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

(2) Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. § 3.151.  

Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

Diabetes Type 2 was added to the list of presumptive service-connected diseases due to herbicide exposure in Vietnam effective May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1371 (Fed. Cir. 2002).  

B.  Discussion

In this case, an effective date from January 22, 2008, is warranted.  

The Veteran filed an original claim of service connection for diabetes on January 22, 2009.  

Entitlement to service connection for diabetes arose prior to that date.  A VA examiner in February 2010 summarized that there was evidence of a prediabetic state in 2005 followed by a diagnosis of diabetes in January 2008.  At various times, including an April 2009 VA examination, the Veteran gave a history of a diagnosis in 2000, after which he was unable to continue treatment.  For purposes of this analysis, the Board will accept as true the Veteran's statement that his diabetes manifested in 2000.  Thus, the disability is assumed to have manifested by that time.  The determinative date is the date the disability manifested in 2000 and not the date of diagnosis in 2008.  See Young, 766 F.3d 1348.  Additionally, the Veteran's DD Form 214 shows service in the Republic of Vietnam during the Vietnam era.  Thus, service connection on a presumptive basis arose as of the time the disability manifested in 2000.  See 38 C.F.R. §§ 3.307, 3.309(e); DeLisio, 25 Vet. App. at 56.    

Because the disability manifested by the effective date of the liberalizing law adding diabetes to the list of presumptive diseases in July 2001, the evidence shows that the Veteran met all eligibility criteria for the liberalized benefit from that effective date and continuously from that date to the date of claim in January 2009.  See 38 C.F.R. § 3.114(a)(3), 3.816(c)(4).  

With regard to peripheral neuropathy of the upper and lower extremities, the Veteran's original claim of service connection for these disabilities is assumed to be the same as the date he filed the claim of service connection for diabetes.  See, e.g., 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Board further finds that the evidence is in equipoise in showing that entitlement arose on a secondary basis by January 22, 2008.  The evidence on this question is in some disagreement.  However, for purposes of resolving this appeal, the Board will rely on a VA examination in April 2009, during which the Veteran gave a history of symptoms starting in 2001.  In the April 2009 examination report, the VA examiner gave a favorable nexus opinion.  In a June 2009 addendum, the VA examiner stated that "[t]he fact that this became evident the year of the onset of the diabetes has been really reiterated."  This evidence is favorable to the claim, and establishes that entitlement to service connection for peripheral neuropathy, secondary to diabetes, arose at the time diabetes was first manifested in 2000.  Consistent with this evidence, a September 2004 VA medical record notes symptoms of a neuropathy in the upper extremity.  This evidence makes it at least as likely as not that peripheral neuropathy of all extremities arose prior to January 22, 2008.  As such, entitlement to service connection has arisen by that time.  See 38 C.F.R. § 3.310.  

Thus, an effective date one year prior to the date of claim, January 22, 2009, is assignable under 38 C.F.R. § 3.114, for diabetes and peripheral neuropathy of the upper and lower extremities.  Accordingly, the appeal is granted.  At his hearing, the Veteran testified that an award of an effective date from January 22, 2008, would satisfy the appeal for this claim.  See Board Hr'g Tr. 9-11.  As such, this is a complete grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014)(an appellant generally controls the scope of appellate review by selecting the issues upon which he seeks to appeal to the Board).  

As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


ORDER

Service connection for nonarteritic ischemic optic neuropathy as secondary to diabetes mellitus type II is granted.  

An earlier effective date of January 22, 2008, for the award of service connection for diabetes mellitus type II, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An earlier effective date of January 22, 2008, for the award of service connection for right upper extremity peripheral neuropathy (dominant) secondary to diabetes mellitus type II, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An earlier effective date of January 22, 2008, for the award of service connection for left upper extremity peripheral neuropathy (non-dominant) secondary to diabetes mellitus type II, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An earlier effective date of January 22, 2008, for the award of service connection for percent right lower extremity peripheral neuropathy associated with diabetes, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An earlier effective date of January 22, 2008, for the award of service connection for percent left lower extremity peripheral neuropathy associated with diabetes, is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The claims for higher ratings for diabetes and peripheral neuropathy of the upper and lower extremities, plus the intertwined issue of entitlement to a TDIU, must be remanded to obtain further evidence and to arrange for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Attempt to obtain all identified records not previously obtained.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

Associate all obtained private records with the claims folder.  If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected diabetes and peripheral neuropathy conditions.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's diabetes and peripheral neuropathy of the upper and lower extremities.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with these conditions, including all associated manifestations.  

This should also include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed in paragraphs 1-5 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


